Seevers, J.
It is established by the evidence: First. That the plaintiff is the widow of .Orville IL Nye, who, for some time previous to his death in 1868, owned the laud described in the petition. Second. That he occupied as his home for about five years a house on the N. E. J of the S. E. J of Sec. 19, T. 82, R. 4, and that plaintiff continued to occupy said house as her home after his death. Third. "While so occupying it she, in 1872, contracted certain debts. Fovn'th. That afterward said N. E. \ of S. E. J was set apart as her dower in the real estate of her deceased husband. Fifth. That neither the plaintiff nor her husband formally selected said premises as their homestead.
l.homestead: ment* juds Under these circumstances it is insisted that the premises claimed as a homestead are liable for the payment of said debts. But we have held otherwise in Briggs v. Briggs, 45 Iowa, 318.
*3082. — :-: plat. *307Having held that plaintiff is entitled to a homestead against *308the execution plaintiffs, it becomes immaterial whether the plaintiff or her husband selected, platted or had the same recorded. A failure in this respect does
not make the homestead liable. Code, Sec. 1998.
Affirmed.